DETAILED ACTION
The following is in response to Applicant’s communications filed February 17, 2021 and telephonic communications with Applicant’s Representative conducted on February 24, 2021.  With respect to Applicant’s communications, claims 1, 8, 12, 14, 16, and 19 are amended.  With respect to the telephonic communications with Applicant’s Representative, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 4, 5, 9–12, 14, 17–19, and 21.  Accordingly, claims 1–21 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Marc Vivenzio on February 24, 2021.

In the Claims:

1. (Currently Amended) A method for determining a filter change schedule of one or more filters arranged upstream an air intake inlet of a gas turbine, the method comprising: 
measuring differential pressure variation across the one or more filters arranged upstream [[an]] the air intake inlet of the gas turbine and a time elapsed since a last filter change, the differential pressure variation and the time elapsed each being associated with at least one filter; 
estimating a future power loss due to increasing differential pressure across the one or more filters and, optionally, a future fuel consumption caused by the differential pressure variation; 
determining the filter change schedule based on a cost of the last filter change, the time elapsed, a cost of the future power loss, and optionally a cost of the future fuel consumption; and 
via a filter change optimization controller that interfaces with a distributed control system controlling the gas turbine, changing at least one operational parameter of the gas turbine, including reducing or increasing a load of the gas turbine, to optimize the filter change schedule by further optimizing a time interval between filter changes.

last filter change is based on filter cost and cost of labor.

5. (Currently Amended) The method according to claim 1, wherein a cost of production loss is based on a loss of production due to outage.

9. (Currently Amended) The method according to claim 1, further comprising determining a cost of production loss due to an outage.

10. (Currently Amended) The method according to claim 1, further comprising determining the optimized filter change schedule based on a cost of production loss and either one of the future power loss, the future fuel consumption, and a future emission variation.

11. (Currently Amended) The method according to claim 1, wherein the filter change schedule corresponds to the optimized time interval, the optimized time interval incorporating a specified time at which a sum of a cost of production loss, the cost of the future fuel consumption, a maintenance cost, and a cost of emission variation, or any combination thereof, is minimized.

12. (Currently Amended) The method according to claim 1, wherein determining the filter change schedule is also based on a variation in emission of at least one of NOx, CO, CO2 and SOx.

14. (Currently Amended) A system for determining a filter change schedule for a gas turbine, the system comprising: 
a processor; 
a filter change optimization controller that interfaces with a distributed control system controlling the gas turbine; and 
a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
receiving measurements of differential pressure variations across one or more filters disposed at an air intake of the gas turbine and of a time elapsed since a last filter change, the differential pressure variations and the time elapsed each being associated with at least one filter; 
estimating a future power loss due to increasing differential pressure across the one or more filters and, optionally, a future fuel consumption caused by the differential pressure variations; and 
determining the filter change schedule based on a cost of filter change, the time elapsed, a cost of the future power loss, and optionally a cost of the future fuel consumption, and a cost of future emission variation, 
wherein the filter change optimization controller is configured to change at least one operational parameter of the gas turbine, the change including reducing or increasing a load of the gas turbine, to optimize the filter change schedule by further optimizing a time interval between filter changes.

the one or more filters.

18. (Currently Amended) The system according to claim 14, wherein the operations further include determining the optimized filter change schedule the future emission variation.

19. (Currently Amended) A non-transitory computer-readable storage medium for determining a filter change schedule for a gas turbine, the computer-readable storage medium including instructions that when executed by a processor, cause the processor to perform operations comprising: 
receiving measurements of differential pressure variations across filters disposed at an air intake of the gas turbine and of a time elapsed since a last filter change, the differential pressure variations and the time elapsed each being associated with at least one filter; 
estimating a future power loss and, optionally, a future fuel consumption caused by the differential pressure across the filters; 
determining the filter change schedule based on a cost of filter change, the time elapsed, a cost of the future power loss, and optionally a cost of the future fuel consumption, and a cost of future emission variation; and 


21. (Currently Amended) The non-transitory computer-readable storage medium according to claim 19, wherein the operations further comprise determining the optimized filter change schedule the future emission variation.

REASONS FOR ALLOWANCE
Claims 1–21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments are sufficient to overcome the previous rejection of claims 8 and 16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–21 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, the amended element reciting “via a filter change optimization controller that interfaces with a distributed control system controlling the gas turbine, 
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–21 under 35 U.S.C. 103.  More particularly, when considered in view of the claims as a whole, the prior art of record, either taken alone or in any combination, does not disclose the element reciting “via a filter change optimization controller that interfaces with a distributed control system controlling the gas turbine, changing at least one operational parameter of the gas turbine, including reducing or increasing a load of the gas turbine, to optimize the filter change schedule by further optimizing a time interval between filter changes,” as substantially recited in independent claims 1, 14, and 19.
With respect to the newly cited references to Hiner (Hiner, Stephen D. Strategy for Selecting Optimised Technologies for Gas Turbine Air Inlet Filtration Systems. Proceedings of the ASME Turbo Expo 2011. 559-568.) and Shingu et al. (U.S. 2003/0233248), although the references disclose optimizing filter selection according to life span and cost, the references, either taken alone or in any combination with the other references of record, do not disclose the claim element identified above.
Accordingly, claims 1–21 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623